Mr. Justice Van Orsdbl
delivered the opinion of the Court:
The covenant in the lease, though inartificially expressed, is not difficult to interpret. It reserved to defendant the right, in *438the event the property should be .sold to a purchaser other thau the plaintiff, to obtain possession thereof before the termination of the lease, upon giving plaintiff six months’ notice to quit and the payment of $2,000. But the tenancy of plaintiff was not interrupted. Defendant did not elect to exercise the right reserved to her in the lease. Hence, plaintiff was not damaged, and is not in position to enforce his claim for the amount of damages agreed upon in the event of his being called upon to deliver possession before the termination of the lease. The authorities cited in defendant’s brief support this interpretation. Foley v. Constantino, 43 Misc. 91, 86 N. Y. Supp. 780; Johnston v. King, 83 Wis. 8, 53 N. W. 28; McDaniel v. Callan, 75 Ala. 327; Lunke v. Egeland, 46 Mont. 403, 128 Pac. 610.
The judgment is affirmed, with costs. Affirmed.